To his Excellency John Lord Carteret Palatine and the rest of the true and absolute Lords and proprietors of the said Province.
Humbly Complaineing sheweth unto your Excellency and Honours Your Orators William Watson of Hobcaw 40 in this province planter and John Watson of the same Mariner Surviving Children and Coheirs of William Watson late of this province planter deceased, That Joan Carver 41 late of this province widdow deceased on or about the year of our Lord 1676 did obtaine a grant from the Honourable John Lord Berkley and the rest of the then true and absolute Lords and proprietors of this province for two hundred and Seaventy acres of land in this part of South Carolina bordering on Wando river to her her Executors Administrators and assigns for ever as by the said Grant with a plott thereunto annexed had your orators the same to produce to this *140Honourable Court would more at large That the said Joan Carver sometime after did by some Conveyance sell assigne allienate or dispose of her right title Interest property Claime and demand of in and to the said lands and every part thereof unto John Godfrey Sen. late of this province Esq. deceased and his assignes which said Godfrey some time after he had purchased the said lands of the said Joan Carver by some Conveyance did assigne sell transfer and set over unto the said William Watson Sen. your Orators said father deceased the said two hundred and Seaventy Acres of land with all and singular the houses Barnes Outhouses and Appurtenances thereon or to the same in any wise appertaineing and did deliver unto him Turf and twigg in the name of Livery and Seizon as by the said Conveyance had your orators the same to produce would likewise more at large appeare. That your orators said father built on and Improved the said premisses for benefitt of his posterity and to preserve the perpetuity of the said Grant for fear of any Accident (soe made to the said Joan Carver being the originall title) did in the year 1685 cause the same to be recorded in the Secretaries Office at Charleston and about the year 1687 departed this life leaveing your Orators and one son and daughter more Infants which son and daughter dyed before age without issue That your Orators said father by his will directed your Orators mother his relict to dispose of his Estate amongst such Child or Children of his as should live to be of full age equally Share and Share alike to be devided that he did alsoe direct and appoint that the said John Godfrey should be one of the Guardians or Trustees to his said Children or one of his- Executors That your Orators said mother soon after the death of your Orators father Sickened and dyed by meanes whereof the writeings Deeds and Conveyances of the said lands and premisses came back into the hands Custody and possession of the said John Godfrey who had sold the same to your Orators said father as aforesaid and your Orators being Infants and of very tender yeares not Capable of knowing or understanding any of the matters and transactions aforesaid the said Godfrey disposed of your Orators said fathers Estate at his will and pleasure and as his lands and gives or sells one half part of the said 270 acres of land to George Reynor 42 late of this province deceased who married Mary Browne Gran-daughter of the said John Godfrey that some time after your orators said fathers death and their said mothers and after the said Godfrey had had the management of the said Estate for some yeares one Henry Symonds 43 was ad*141mitted Guardian or tooke care of your Orators and their brother and Sister deceased who being a Conscientious man and being willing to take on him the care of your Orators and not being able to gett at the writeings and papers of your Orators said father whereby he might be enabled to recover your Orators right and possession to the said premisses and the said Godfrey bearing a great Sway in this province at that time and your Orators but poor helplesse Orphans did purchase the other half Share of the said 270 acres for and in trust for your orators of the said John Godfrey by Deed poll about the year 1689 who did Convey the said one half part to the said Henry Symonds in trust as aforesaid. That the other half soe sold or given to the said Reynor he the said Reynor some time after Conveyed the same to Charles Baisden 44 late of this province deceased who left issue three daughters vizt Mary Baisden Sarah Baisden since married to John Douglas Gentleman and Rebecca Baisden since married to William Guy 45 Clerke all now or late of this province who or some of them or some other person or persons in trust for them or some of them are in Actuall possession of the said half part of the said 270 acres of land soe by your orators said father purchased of the said John Godfrey under the said George Reynors pretended title and some lease or Conveyance from him to the said Charles Baisden all which Leases or Conveyances were made to defraud and defeat your orators title or to soe perplex it that your orators cannot tell rightly how to sue for the same by which meanes the writeings and Evidences belonging to the said lands and premisses are gone through soe many hands that without the aid of this Court they are not able to find out in whose hands they now are they refusing to shew unto your orators the title Deeds soe made to the said Joan Carver and by her to the said John Godfrey or to owne that the said John Godfrey sold the premisses to your Orators said father or give your Orator possession of the said half part of the said 270 acres of land but pretend they have or some one of them or some other person in trust for them or some of them have a good sure and indefeazable title to the said half part without giveing your orators any other manner of satisfaction therein but by their being in actuall possession of the same And your orator further shew-eth unto your Excellency and Honours that your Orator John Watson being bred to the sea much about the time he came of age was unfortunately taken prisoner by a French ship or vessell and carryed into France where he was detained Eight yeares prisoner for want of ransome And your orator William not haveing any power or authority for your orator John to sue for the said Estate it being left equally betweene could not endeavour the recovery thereof *142and the death of the said Godfrey Symonds Reynor and Baisden who or some of them had the writeings and who well know the truth of the Allegations aforeset forth has retarded and delay your Orators to [torn] their just right But now soe it is may it please your Excellency and Honnors the said Mary Baisden John Duglass and Sarah his wife and William Guy and Rebecca his wife Combineing and Confederateing with some other persons as yett un-knowne to your orators (whose names when discovered your Orators pray may be herein incerted with apt words to Charge them) to defraud and defeat them of their just right to the said half share or part of the said 270 acres of land knowing the witnesses who were present at the time when the said John Godfrey sold the same to your Orators said father and saw him deliver Turf and twigg in the name of Livery and seizen of the said whole 270 acres and alsoe of the actuall possession of your Orators father of the premisses unto the time of his death are either dead or gone into places remote and beyond the seas soe that your Orators cannot have the benefitt of their testimony on any tryall to be had at the Common law for recovery of the said land and premisses and your Orators hopeing the said Mary Baisden John Duglass and William Guy or some of them haveing heard or knowne the truth of all and singular the premisses to be as your Orators have before set forth will on their Oaths declare and acknowledge that your Orators are well Intituled to the said half share or part of the said 270 acres of land now in their or some of their possession In Tender Consideration of the premisses and that your Orator is only releiveable in a Court of Equity before your Excellency and Honnors and to the end that the said Mary Baisden John Duglas and Sarah his wife William Guy and Rebecca his wife may be Compelled to appeare in this Honourable Court to answer on Oath all and Singular the matters aforesaid as if they were herein againe perticularly repeated and Interrogated and more particularly whether they doe not know have heard or beleive that the said Joan Carver purchased or obtained a grant of the said 270 acres of land and whether the said John Godfrey did not purchase the same of the said Joan Carver or by what other meanes he became intituled to the same and whether the said John Godfrey sold the said 270 acres of land to your orators said father and delivered possession thereof to him if soe how the said Godfrey came afterwards into possession of the premisses whether it was not by being Guardian Trustee Executor or Administrator to your orators said father or mother or which of them in behalf of your orators their brother and sister deceased or how otherwise and whether they doe not know have heard or beleive that the said George Reynor intermarried with Mary Browne Grandaughter of the said John God-frey and by that meanes was lett into possession of one halfe part of the said 270 acres or how otherwise whether the said George Reynor and Mary his wife or one of them and which by name did sell assigne transfer and Convey the said half part which belonged to your Orators said father to the said Charles Baisden or to any other person in trust for him and whome by name and on *143what consideration and why they refuse to deliver unto your Orators the papers Deeds writeings Minuments and Evidences relateing to the said Estate whereby they might be enabled to clear their title to the said half part in their the said Defendants possession at Law and alsoe shew good cause if any they can why they detaine and keep from your Orator the possession of the premisses and may discover and Set forth where the Originall Grant and plott is that was granted to the said Joan Carver in whose hands the same is and per-ticularly set forth by what right title or authority they and every of them hinder your orators from haveing possession of the premisses and if they have any Deeds or Evidences by which the Claime any right to the premisses or any part thereof to set forth their and every of their distinct dates and contents by whome executed and who are witnesses to the Same and upon w:hat considerations they were made whether those considerations were really and bona fide paid and to whome whether they never heard or beleive your orators to be the right heires of William their father deceased whether they never heard the said William Watson purchased the said 270 acres of the said Godfrey and built [line missing] whole premisses and that they your orators or others for them have not laid Continuall Claim to the said lands and premisses and whether they or either of them have not heard it reported amongst the Inhabitants of this province that your orators were justly intituled to the said half part of the said 270 acres in their or some of their possession after their said father William Watsons decease and that your orators may be restored to the possession thereof May it please your Excellency and Honnors to grant unto your Orators the writ of Subpena to be directed to them the said Mary Baisden John Duglass and Sarah his wife William Guy and Rebecca his wife thereby requireing them and each of them at a Certain day and under a certaine pain therein to be limitted personally to be and appeare before your Excellency and Honnors in this Honourable Court then and there upon their Corporall Oathes to answer all and singular the premisses punctually plainely and truelyi and to abide and stand to such further order and direction herein as shall seeme Agreeable to Equity and good Conscience.
Alex: Fornenbergh pro Quer
And your Orators shall pray.

 Hobcaw Plantation, on the Wando River in sight of Charleston, still retains its ancient Indian name. The children of William Watson and Elizabeth his wife are recorded on the register of Christ Church Parish where he died in 1731 (SCHGM, XVIII, XX, index).


 Mrs. Joan Carver received a warrant for 270 acres for arrival in August 1672 of herself, her daughter Margaret Sullivan, and one Negro (Warrants for Lands, 1672-1679, p. 72).


 Capt. George Raynor (1658-17 — ), gentleman, commander of the Loyal Jamaica, a privateer or “pirate ship,” acquired in 1694 two lots in Charleston, and later a considerable acreage on Stono River, including two islands. He was a merchant in 1694 and member of Commons 1696-1702; William Penn in 1700 reported him to the lords of trade as a friend of pirates. (JC 1692, pp. 5, 19, 26, 57; Warrants for Lands, 1692-1711, pp. 14, 55, 155, 161; CSCHS, I, 213; SCHGM, IX, 120.)


 Henry Symons, possibly from Nevis, on July 4, 1670, was a member of Owens’ irregular parliament, and in 1691 was a member of Council; he had grants on Charleston Neck, and died in 1695, leaving a considerable estate to his wife Frances (CSCHS, V, 176, 177, note; SCHGM, XIX, 19).


 Capt. Charles Basden, marshal of the admiralty in 1694, married Mary, daughter of the Quakeress, Mary Crosse, who, with Basden purchased lands adjoining Bermuda, on the Wando River, and the lands involved in this suit. He died before February 1698, and his widow not until 1741. (SCHGM, IX, 188; X, 239; XI, 52; XII, 70, 71; St. Philip’s Register, p. 267.)


 Rev William Guy came to Charleston in 1712 as master of the Free School and assistant at St. Philip’s; he was rector at St. Helena in 1714 and a heavy loser in the Yamassee War. Most of his life was spent in St. Andrew’s Parish, where he died in 1751. (SCHGM, XXXII, 34, 35, 36.)